              Case 2:20-cv-00179-LPR Document 3 Filed 11/02/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        DELTA DIVISION

    EMMANUEL BOSTIC                                                                               PLAINTIFF
    Reg #21133-043

    v.                                   Case No. 2:20-cv-00179-LPR



    BUREAU OF PRISONS                                                                           DEFENDANT

                                                     ORDER

           On September 2, 2020, Plaintiff Emmanuel Bostic filed a Petition for Compassionate

Release in the Eastern District of Arkansas. (Doc. 1). Mr. Bostic is currently incarcerated at FCI

Forrest City Low. But the Petition does not identify the name and location of Mr. Bostic’s

sentencing court. Although the Clerk of the Court docketed the Petition as a petition for a writ of

habeas corpus, it is clear that the Petition actually presents a motion for compassionate release.

Accordingly, only the sentencing court has jurisdiction over Mr. Bostic’s Petition. 18 U.S.C. §

3582(c).

           On September 21, 2020, the Court issued an Order instructing either Mr. Bostic or the

putative Defendant to identify the name and location of Mr. Bostic’s sentencing court. (Doc. 2).

The parties were given thirty (30) days to comply with the Court’s Order. (Id.). Neither party

filed a response to the Court’s Order. The Court has some reason to believe that Mr. Bostic was

sentenced in either the Northern or Southern District of Mississippi.1 But without knowing for

sure, the Court cannot transfer the case to the sentencing court. Consequently, the Petition (Doc.

1) is DISMISSED without prejudice for lack of jurisdiction.




1
    1:2018cr00135 (Mississippi Northern District Court); 3:2018mj00631 (Mississippi Southern District Court).
  Case 2:20-cv-00179-LPR Document 3 Filed 11/02/20 Page 2 of 2




IT IS SO ORDERED this 2nd day of November 2020.




                                       ________________________________
                                       LEE P. RUDOFSKY
                                       UNITED STATES DISTRICT COURT




                                   2
